           Case 1:19-vv-00654-UNJ Document 46 Filed 02/08/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-654V
                                          UNPUBLISHED


    DONA KAPLAN, as Executrix of the                            Chief Special Master Corcoran
    Estate of Harold Kaplan,
                                                                Filed: December 10, 2020
                         Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                             Injury Related to Vaccine
                                                                Administration (SIRVA)
                         Respondent.


Mark Theodore Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On May 2, 2019, Harold Kaplan filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). 3 Mr. Kaplan alleged that as a result of his October 2, 2017 influenza (“flu”)
vaccination he suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”).
See Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 10, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On December 8, 2020, Respondent filed a proffer of

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
 Dona Kaplan was substituted as Petitioner in this case on October 26, 2020, following the death of Mr.
Kaplan.
          Case 1:19-vv-00654-UNJ Document 46 Filed 02/08/21 Page 2 of 2



compensation indicating Petitioner should be awarded $55,000.00. Respondent’s Rule
4(c) Report Recommending Compensation and Proffer of Compensation at 4 (“Proffer”).
In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $55,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
